Citation Nr: 0609315	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  05-35 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to asbestos 
exposure in service, for purposes of accrued benefits.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.  He died in November 2005.  The appellant is 
his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

Factual background

Prior to his death, the veteran filed a July 2002 claim of 
service connection for a lung disability.  In a September 
2002 rating decision, the RO denied the claim and the veteran 
appealed the RO's decision to the Board.  

In a May 2005 decision, the Board denied service connection 
for a lung disability.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While the matter was pending before the 
Court, the veteran died.  Thus, his July 2002 claim remained 
pending at the time of his death.  

In a December 2005 order, the Court vacated the Board's May 
2005 decision, noting that when a veteran dies while an 
appeal was pending at the Court, the appropriate remedy is to 
vacate the Board decision from which the appeal was taken.  
See Landicho v. Brown, 7 Vet. App. 42, 54 (1994).  The Court 
explained that such action ensures that the Board decision 
and underlying RO decision will have no preclusive effect on 
the adjudication of any future accrued benefits claims 
derived from the veteran's entitlements.  

Shortly after the veteran's death, the appellant submitted an 
application for Dependency and Indemnity Compensation and 
accrued benefits.  In a December 2005 rating decision, the RO 
granted service connection for the cause of the veteran's 
death, but denied entitlement to accrued benefits.  

The appellant has submitted a letter in which she again 
asserts her entitlement to accrued benefits, based on the 
veteran's pending claim of service connection for a lung 
disability.  

Reason for remand

The appellant has filed a statement which may be considered 
to be a notice of disagreement with the December 2005 rating 
decision denying her claim of entitlement to accrued 
benefits.  A review of the record contains no indication that 
a statement of the case addressing this matter has been 
issued. According to the Court, a remand for this action is 
now necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The Board notes that that prior to his death, the veteran was 
represented in his appeal by a private attorney.  The 
appellant has not yet appointed a representative, and it is 
unclear whether she wishes to do so.  This matter should be 
clarified on remand.  



In view of the foregoing, this matter is remanded for the 
following actions:

1.  The RO should contact the appellant 
and ascertain whether she wishes to 
designate a representative to represent 
her in her claim for accrued benefits.  

2.  The RO should then consider the 
merits of the claim of entitlement to 
service connection for COPD, for purposes 
of accrued benefits.  If the 
determination is unfavorable to the 
appellant, she and her representative, if 
any, should be issued a statement of the 
case.  The statement of the case should 
include all relevant law and regulations 
pertaining to the claim.  The appellant 
must be advised of the time limit in 
which she may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2005).  This 
matter should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

